Case 2:17-cv-01731-TSZ Document 175-29 Filed 07/29/19 Page 1 of 4




                EXHIBIT 29
Case 2:17-cv-01731-TSZ Document 175-29 Filed 07/29/19 Page 2 of 4
     Case 2:17-cv-01731-TSZ Document 175-29 Filed 07/29/19 Page 3 of 4
                                April 09, 2019

 1          Q.    So that's all of those.      Have you ever

 2    watched X-rated adult or pornographic movies or live

 3    feeds?

 4          A.    No.

 5          Q.    Have you ever been made aware that your son

 6    watches them?

 7          A.    No.

 8          Q.    And you had never heard of Strike 3 prior to

 9    this lawsuit?

10          A.    Never, no.

11          Q.    Have you ever downloaded any movies or

12    television shows?

13          A.    Not myself, no, I don't.      I've never.

14          Q.    Do you know of anybody in the household

15    that's done it?

16          A.    No.

17          Q.    Since you were made aware of this lawsuit,

18    have you -- I'm going to break this down.         Have you

19    given away computers that were in your possession at

20    the time you were made aware of this?

21          A.    Yes.

22          Q.    How many have you given away?

23          A.    Five or six.

24          Q.    Have you sold some?

25          A.    Yes.


                 U.S. LEGAL SUPPORT | www.uslegalsupport.com             210
     Case 2:17-cv-01731-TSZ Document 175-29 Filed 07/29/19 Page 4 of 4
                                April 09, 2019

 1    UNITED STATES DISTRICT COURT                        )
                                                          )
 2    FOR THE WESTERN DISTRICT OF WASHINGTON              )

 3                I, Mark Hovila, CCR No. 2599, Certified

 4    Court Reporter, certify:

 5                That the foregoing proceedings were taken

 6    before me at the time and place therein set forth, at

 7    which time the witness was put under oath by me;

 8                That the testimony of the witness, the

 9    questions propounded, and all objections and

10    statements made at the time of the examination were

11    recorded stenographically by me and were thereafter

12    transcribed;

13                That a review of the transcript by the

14    deponent was requested;

15                That the foregoing is a true and correct

16    transcript of my shorthand notes so taken.

17                I further certify that I am not a relative

18    or employee of any attorney of the parties, nor

19    financially interested in the action.

20                I declare under penalty of perjury under the

21    laws of Washington that the foregoing is true and

22    correct.

23                Dated this 19th day of April 2019.

24
                  ___________________________________
25                Mark Hovila, CCR No. 2599, CM


                 U.S. LEGAL SUPPORT | www.uslegalsupport.com             275
